Citation Nr: 0820644	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  07-00 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1966 to February 1968.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a March 2005 rating 
decision by the Chicago RO.  In March 2008, the veteran and 
his wife testified at a Travel Board hearing before the 
undersigned; a transcript of this hearing is associated with 
the claims file.  At the hearing, the veteran was granted a 
90-day abeyance period for submission of additional evidence.  
The abeyance period has expired, and no additional evidence 
was received.  Hence, the claims will be considered on the 
basis of the current record.


FINDINGS OF FACT

1.  On March 4, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant of his intent to withdraw his appeal of the denial 
of service connection for PTSD; there is no question of fact 
or law in this matter remaining before the Board.

2.  A hearing loss disability was not manifested in service 
or within the veteran's first postservice year; and a 
preponderance of the evidence is against a finding that his 
bilateral hearing loss disability is related to his service.

3.  Tinnitus was not manifested during the veteran's service, 
and the preponderance of the evidence is against a finding 
that such disability is related to his service.




CONCLUSIONS OF LAW

1.  The appellant has withdrawn his appeal seeking service 
connection for PTSD; the Board has no further jurisdiction in 
this matter.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002); 
38 C.F.R. § 20.204 (2007).

2.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2007).

3.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

A September 2004 letter (prior to the decision on appeal) 
informed the veteran of the evidence and information 
necessary to substantiate the claims, the information 
required of him to enable VA to obtain evidence in support of 
the claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  He was also advised to 
submit pertinent evidence in his possession.  In March 2006, 
he was provided notice regarding disability ratings and 
effective dates of awards.  See Dingess, supra.  As this 
decision does not address any effective date or disability 
rating matters, the veteran is not prejudiced by any timing 
defect as to such notice.

The veteran's service medical records (SMRs) are associated 
with the claims file, and VA has obtained all 
pertinent/identified records that could be obtained.  All 
evidence constructively of record (pertinent VA records) has 
been secured.  The veteran was afforded a VA examination.  At 
the Travel Board hearing he was advised that what was still 
needed to substantiate his claims was evidence of a nexus 
between the claimed disabilities and his service.  He 
requested, and was granted, a 90 day abeyance period for 
submission of such evidence.  The abeyance period lapsed, and 
no additional evidence was received.  VA's duty to assist is 
met.  It is not prejudicial for the Board to proceed with 
appellate review.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).   

PTSD

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.

At the March 2008 Travel Board hearing, the veteran confirmed 
that he was withdrawing his appeal seeking service connection 
for PTSD.  Hence, there is no allegation of error of fact or 
law for appellate consideration in this matter, and the 
appeal in the matter must be dismissed.

General Legal Criteria for Service Connection Claims

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

To prevail in a claim seeking service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the current disability and the disease or 
injury in service.  See Hickson v. West, 12 Vet. App. 247 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Analysis

A. Bilateral Hearing Loss

On service induction examination, audiometric studies 
revealed the following puretone thresholds, in decibels (ASA 
values have been converted to ISO values for consistency):  



HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
/
35
LEFT
0
0
5
/
15

In an associated medical history report it was noted that he 
had not had problems with hearing loss.  

On service separation examination, audiometric studies 
revealed the following puretone thresholds, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
0
LEFT
0
0
0
/
0

The associated medical history report did not note hearing 
loss.

Service personnel records reflect that the veteran served in 
Vietnam for 12 months with a military occupational specialty 
of supply handler.  

A March 1996 private audiometry chart does not include an 
interpretation of the findings; it appears to show bilateral 
high frequency hearing loss.  

December 2004 and May 2005 statements from the veteran's wife 
are to the effect that he has had difficulty hearing ever 
since she met him and told her that his hearing loss was due 
to artillery fire in Vietnam.

On March 2006 VA audiological evaluation the veteran's claims 
file was reviewed. The audiologist noted that there was a 
mild hearing loss at 4000 Hz on induction but that a 
separation audiogram revealed normal bilateral hearing.  The 
veteran complained of tinnitus and hearing loss.  He reported 
that he was exposed to incoming and outgoing small and heavy 
arms fire, grenades, artillery, and mortars in service.  
Postservice noise exposure consisted of factory work from the 
time he separated from service until August 2005.  He wore 
ear protection (muffs and plugs) at work.  He denied any 
recreational noise exposure.  Audiometry revealed that 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
55
75
70
70
LEFT
15
30
50
50
60

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 76 in the left ear.  The 
examiner noted that the 1996 private audiogram revealed 
asymmetric loss with thresholds slightly better than on the 
current examination.  The diagnoses were mild to moderate 
sensorineural hearing loss above 500 Hz in the right ear and 
moderately severe sensorineural hearing loss above 500 Hz in 
the left ear.  The audiologist opined that given that the 
veteran's separation audiogram indicated normal hearing and 
that he worked in occupational noise for over 20 years, it 
was unlikely that his present hearing loss was a result of 
his service.  

At the March 2008 Travel Board hearing, the veteran testified 
that he was exposed to noise from being on the flight line 
and that he periodically wore ear protection.  He also stated 
that he was near weapons being fired.  He did not see anyone 
regarding his hearing loss until the 1990s.  He added that 
his audiologist would not provide him complete copies of his 
records.  His wife testified that she noticed that he had 
trouble hearing when she first met him in 1978.  

Sensorineural hearing loss (as an organic disease of the 
nervous system) is a chronic disease which may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

The evidence clearly establishes, and it is not in dispute, 
that the veteran has a bilateral hearing loss disability, as 
defined by regulation.  It may also be conceded that the 
veteran had some degree of noise exposure in service.  
However, noise exposure in service and evidence of a current 
disability are not enough to establish service connection for 
bilateral hearing loss.  What must still be shown (by 
competent evidence as the veteran was advised at the Travel 
Board hearing) is that the current hearing loss disability is 
related to the noise exposure in service.  

As a hearing loss disability in either ear was not manifested 
in service, and sensorineural hearing loss was not manifested 
to a compensable degree in the first postservice year, 
service connection for such disability on the basis that it 
became manifest in service and persisted, or on a presumptive 
basis (for sensorineural hearing loss as a chronic disease, 
i.e., organic disease of the nervous system, under 
38 U.S.C.A. § 1112) is not warranted.  

The only competent (medical) evidence of record that directly 
addresses the matter of a nexus between the veteran's hearing 
loss and his service/noise exposure therein, the opinion of 
the March 2006 VA examiner is against the veteran's claim.  
The examiner reviewed the claims file, and explained the 
rationale for the opinion, and it is probative evidence.  
Because there is no competent evidence to the contrary, it is 
persuasive.   

The veteran's statements relating his bilateral hearing loss 
to service noise exposure are not competent evidence because 
he is a layperson, untrained in determining medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection for bilateral hearing loss.  
Accordingly, the claim must be denied.

B. Tinnitus

The veteran's SMRs, including his service separation 
examination and medical history reports, are silent for any 
complaints, findings, or diagnosis of tinnitus.  The 
veteran's complaints of tinnitus were first noted on March 
2006 VA examination.  He reported that he first noticed 
tinnitus after separation from service and that it occurred 
once or twice a week.  The audiologist noted the absence of 
tinnitus complaints in the medical records associated with 
the claims file, and opined that that the veteran's periodic 
tinnitus was unlikely the result of his noise exposure in 
service.  

At the March 2008 Travel Board hearing, the veteran testified 
that he first noticed tinnitus periodically in Vietnam, and 
that his ears have continued to occasionally ring and pop.  
Notably, a lengthy time interval between service and the 
earliest medical documentation of complaints or findings of a 
disability for which service connection is sought is, of 
itself, a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 
2000).  Here, the first notation that the veteran has 
tinnitus is when he raised his claim in September 2004, more 
than 35 years postservice.  

There is no competent (medical) evidence that supports this 
claim.  The only medical opinion of record that directly 
addressed the etiology of the veteran's tinnitus is against 
his claim.  The veteran's own statements relating his 
tinnitus to service are not competent evidence because he is 
a layperson, untrained in determining medical etiology.  See 
Espiritu, supra.  His more recent accounts that he has had 
(unreported) tinnitus ever since service, are self-serving, 
and are not deemed credible.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim, and that it must be 
denied. 




ORDER

The appeal seeking service connection for PTSD is dismissed.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


